This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NANCY SHANKS and ARTHUR SHANKS,

 3          Plaintiffs-Appellants/Cross-Appellees,

 4 v.                                                                                   NO. 32,295

 5   SIMON PROPERTY GROUP, L.P.,
 6   d/b/a COTTONWOOD SHOPPING
 7   MALL, FEDERAL BUILDING
 8   SERVICES, INC.,

 9          Defendants-Appellees/Cross-Appellants.

10 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
11 Louis P. McDonald, District Judge

12 Peter Everett IV
13 Albuquerque, NM

14 for Appellants/Cross Appellees

15 Law Office of Marcus Garcia
16 Marcus E. Garcia
17 Albuquerque, NM

18 for Appellees/Cross Appellants

19                                 MEMORANDUM OPINION

20 VANZI, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed, and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.

6                                        __________________________________
7                                        LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 JAMES J. WECHSLER, Judge



11 _________________________________
12 MICHAEL E. VIGIL, Judge




                                            2